Case 1:17-cv-07959-GBD Document 76-2 Filed 09/19/19 Page 1 of 11




               EXHIBIT B
       Case
        Case1:17-cv-07959-GBD
             1:17-cv-07959-GBD Document
                                Document76-2
                                         28 Filed
                                             Filed03/13/18
                                                   09/19/19 Page
                                                             Page12ofof10
                                                                        11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
AMARPREET DHALIWAL,                    :
                                       :
                        Plaintiff,     :               Civil Action No. 1:17-cv-07959 (GBD)
                                       :
              vs.                      :
                                       :
HYPR CORP. and GEORGE AVETISOV,
                                       :
                        Defendants.    :
                                       :
-------------------------------------- X

 DEFENDANT GEORGE AVETISOV AND NOMINAL DEFENDANT HYPR CORP.’S
               ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant George Avetisov (“Avetisov”) and Nominal Defendant HYPR Corp.

(“HYPR”) (collectively, “Defendants”), by and through their undersigned attorneys, hereby

submit this Answer in response to the numbered paragraphs of Plaintiff Amarpreet Dhaliwal’s

(“Dhaliwal”) Complaint as follows:

                                 NATURE OF THE CLAIMS

       1.      Deny the allegations of ¶ 1.

       2.      Deny the allegations of ¶ 2.

       3.      Deny the allegations of ¶ 3, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit B, for its complete and accurate contents.

       4.      Deny the allegations of ¶ 4, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit C, for its complete and accurate contents.

       5.      Deny the allegations of ¶ 5, except admit that Avetisov and Dhaliwal signed a

document entitled “Hypercard Start-Up Agreement,” dated April 30, 2014, and refer the Court to

that document, attached to the Complaint as Exhibit A, for its complete and accurate contents.
        Case
         Case1:17-cv-07959-GBD
              1:17-cv-07959-GBD Document
                                 Document76-2
                                          28 Filed
                                              Filed03/13/18
                                                    09/19/19 Page
                                                              Page23ofof10
                                                                         11



        6.      Deny the allegations of ¶ 6, except admit that HYPR (a) has over 25 million users,

(b) raised approximately $800,000 in an angel investment round, (c) raised $3 million in a seed

investment round, and (d) raised at least $8 million in a Series A investment round.

        7.      Deny the allegations of ¶ 7, except admit that Avetisov is the CEO of HYPR.

        8.      Paragraph 8 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 8.

                        THE PARTIES, JURISDICTION AND VENUE

        9.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations of ¶ 9.

        10.     Admit the allegations of ¶ 10.

        11.     Admit the allegations of ¶ 11.

        12.     Paragraph 12 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 12.

        13.     Paragraph 13 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 13.

        14.     Paragraph 14 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants do not contest that the Court has

personal jurisdiction over them, or that the Court is the correct venue for this dispute.

                             FACTS COMMON TO ALL CLAIMS

        15.     Deny the allegations of ¶ 15, except admit that (a) Dhaliwal met Avetisov in or

about April 2014, and (b) Avetisov was selling “BitsCards,” at the time, while also working on

other technology projects.

        16.     Deny the allegations of ¶ 16.




                                                 -2-
        Case
         Case1:17-cv-07959-GBD
              1:17-cv-07959-GBD Document
                                 Document76-2
                                          28 Filed
                                              Filed03/13/18
                                                    09/19/19 Page
                                                              Page34ofof10
                                                                         11



       17.     Deny the allegations of ¶ 17, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit B, for its complete and accurate contents.

       18.      Deny the allegations of ¶ 18, except admit that Avetisov and Dhaliwal signed a

document entitled “Hypercard Start-Up Agreement,” dated April 30, 2014, and refer the Court to

that document, attached to the Complaint as Exhibit A, for its complete and accurate contents.

       19.     Deny the allegations of ¶ 19.

       20.     Deny the allegations of ¶ 20, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit G, for its complete and accurate contents.

       21.     Deny the allegations of ¶ 21, except admit that (a) HYPR has over 25 million

users, and refer the Court to the article referenced therein, attached to the Complaint as Exhibit I,

for its complete and accurate contents.

       22.     Deny the allegations of ¶ 22.

       23.     Deny the allegations of ¶ 23, except note that the first sentence of ¶ 23 asserts

argument and legal conclusions to which no response is required and to the extent the second

sentence refers to a written communication, the communication speaks for itself.

       24.     Paragraph 24 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 24.

       25.     Deny the allegations of ¶ 25.

       26.     Paragraph 26 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 26.

       27.     Deny the allegations of ¶ 27, and refer the Court to the communication referenced

therein, attached to the Complaint as Exhibit H, for its complete and accurate contents.




                                                 -3-
         Case
          Case1:17-cv-07959-GBD
               1:17-cv-07959-GBD Document
                                  Document76-2
                                           28 Filed
                                               Filed03/13/18
                                                     09/19/19 Page
                                                               Page45ofof10
                                                                          11



         28.   Deny the allegations of ¶ 28, except admit that Avetisov called Dhaliwal

following receipt of Dhaliwal’s litigation demand letter.

         29.   Paragraph 29 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants decline to answer on the grounds that

the information may be protected by the attorney client privilege and/or attorney work product

protection.

                                 FIRST CAUSE OF ACTION

                                       (Breach of Contract)

         30.   Defendants incorporate their responses to each and every allegation, as set forth

above.

         31.   Paragraph 31 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 31.

         32.   Paragraph 32 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 32.

         33.   Paragraph 33 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 33.

         34.   Paragraph 34 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 34.

         35.   Paragraph 35 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 35.

         36.   Paragraph 36 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 36.

         37.   Paragraph 37 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 37.



                                                -4-
         Case
          Case1:17-cv-07959-GBD
               1:17-cv-07959-GBD Document
                                  Document76-2
                                           28 Filed
                                               Filed03/13/18
                                                     09/19/19 Page
                                                               Page56ofof10
                                                                          11



         38.    Paragraph 38 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 38.

                                 SECOND CAUSE OF ACTION

                     (Unjust Enrichment, in the alternative, against Defendants)

         39.    Defendants incorporate their responses to each and every allegation, as set forth

above.

         40.    Paragraph 40 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 40.

         41.    Paragraph 41 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 41.

                                  THIRD CAUSE OF ACTION

                                        (Declaratory Judgment)

         42.    Defendants incorporate their responses to each and every allegation, as set forth

above.

         43.    Paragraph 43 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 43.

         44.    Paragraph 44 asserts argument and legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in ¶ 44.

                                        PRAYER FOR RELIEF

         The Prayer for Relief describes the relief sought by Plaintiff and does not require a

responsive pleading. To the extent a response is required, Defendants hereby deny that Plaintiff

is entitled to any relief whatsoever.




                                                 -5-
       Case
        Case1:17-cv-07959-GBD
             1:17-cv-07959-GBD Document
                                Document76-2
                                         28 Filed
                                             Filed03/13/18
                                                   09/19/19 Page
                                                             Page67ofof10
                                                                        11



                       DEFENSES AND AFFIRMATIVE DEFENSES

       Unless otherwise specified, all defenses and affirmative defenses are asserted as to all

causes of action and on behalf of all Defendants. Assertion by any Defendant of any affirmative

defense or any other defense shall not be deemed a concession that such Defendant has the

burden of proof with respect to any of them.

                             FIRST AFFIRMATIVE DEFENSE
                                 (Failure to State a Claim)

       The Complaint fails to state a claim upon which relief can be granted.

                            SECOND AFFIRMATIVE DEFENSE
                                     (Misjoinder)

                                   (Asserted by HYPR Corp.)

       HYPR Corp. is improperly joined as a Defendant in this action.

                           THIRD AFFIRMATIVE DEFENSE
                    (Unenforceable Due To Vagueness or Indefiniteness)

       The claims alleged in the Complaint are barred, in whole or in part, because the April 30,

2014 “Agreement” is unenforceable due to vagueness or indefiniteness.

                          FOURTH AFFIRMATIVE DEFENSE
                       (Unenforceable Due To Lack of Consideration)

       The claims alleged in the Complaint are barred, in whole or in part, because the April 30,

2014 “Agreement” is unenforceable due a lack of consideration.

                             FIFTH AFFIRMATIVE DEFENSE
                 (Failure to Perform and Failure to Tender Consideration)

       The claims alleged in the Complaint are barred, in whole or in part, because the April 30,

2014 “Agreement” is unenforceable due to Plaintiff’s failure to perform and failure to tender

consideration.




                                               -6-
          Case
           Case1:17-cv-07959-GBD
                1:17-cv-07959-GBD Document
                                   Document76-2
                                            28 Filed
                                                Filed03/13/18
                                                      09/19/19 Page
                                                                Page78ofof10
                                                                           11



                                SIXTH AFFIRMATIVE DEFENSE
                                          (Waiver)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

waiver.

                              SEVENTH AFFIRMATIVE DEFENSE
                                         (Laches)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

laches.

                               EIGHTH AFFIRMATIVE DEFENSE
                                (Impossibility or Impracticability)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrines of

impossibility or impracticability.

                                NINTH AFFIRMATIVE DEFENSE
                                    (Frustration of Purpose)

          The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

frustration of purpose.

                               TENTH AFFIRMATIVE DEFENSE
                                      (Abandonment)

          The claims alleged in the Complaint are barred, in whole or in part, because Plaintiff

abandoned the proposed partnership or enterprise.

                             ELEVENTH AFFIRMATIVE DEFENSE
                                      (Withdrawal)

          The claims alleged in the Complaint are barred, in whole or in part, because Plaintiff

withdrew from the proposed partnership or enterprise.




                                                  -7-
        Case
         Case1:17-cv-07959-GBD
              1:17-cv-07959-GBD Document
                                 Document76-2
                                          28 Filed
                                              Filed03/13/18
                                                    09/19/19 Page
                                                              Page89ofof10
                                                                         11



                             TWELFTH AFFIRMATIVE DEFENSE
                           (Misrepresentation or Fraudulent Inducement)

        The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

misrepresentation or fraudulent inducement.

                            THIRTEENTH AFFIRMATIVE DEFENSE
                                        (Mistake)

        The claims alleged in the Complaint are barred, in whole or in part, by the doctrine of

mistake.

                           FOURTEENTH AFFIRMATIVE DEFENSE
                                  (Unjust Enrichment)

        Plaintiff would be unjustly enriched if allowed to recover on the Complaint.

                             FIFTEENTH AFFIRMATIVE DEFENSE
                                    (Statute of Limitations)

        The claims alleged in the Complaint are barred, in whole or in part, by the applicable

statutes of limitations.

                             SIXTEENTH AFFIRMATIVE DEFENSE
                                 (Failure to Mitigate Damages)

        Plaintiff, though under a duty to do so, has failed and neglected to mitigate his alleged

damages and, therefore, cannot recover against Defendants.

                           SEVENTEENTH AFFIRMATIVE DEFENSE
                                    (Unclean Hands)

        Plaintiff is not entitled to the relief sought by virtue of his own unclean hands.

                            EIGHTEENTH AFFIRMATIVE DEFENSE
                                 (Material Breach by Plaintiff)

        Plaintiff may not enforce any agreement because Plaintiff materially breached said

agreement.




                                                 -8-
       Case
        Case1:17-cv-07959-GBD
              1:17-cv-07959-GBD Document
                                 Document76-2
                                          28 Filed
                                              Filed 03/13/18
                                                    09/19/19 Page
                                                             Page 910ofof1011



                         NINETEENTH AFFIRMATIVE DEFENSE
                           (Failure to Meet Condition Precedent)

       Plaintiff may not enforce any agreement because Plaintiff failed to comply with a

condition precedent in said agreement.

                         TWENTIETH AFFIRMATIVE DEFENSE
                                (Duplicative Claims)

       The claims alleged in the Complaint are barred, in whole or in part, because they are

duplicative.

                                RESERVATION OF RIGHTS

       Defendants reserve the right to assert additional defenses that may present themselves

during these proceedings and hereby reserve the right to amend their Answer to assert any such

defenses.

                                   PRAYER FOR RELIEF

       WHEREFORE, Defendants pray for judgment as follows:

       1.      For judgment in favor of Defendants on the Complaint;

       2.      For attorneys’ fees and costs incurred to the extent permitted by law; and

       3.      For such other and further relief as this Court may deem just and proper.

Dated: New York, New York
       March 13, 2018
                                                  COOLEY LLP

                                                  By:    /s/Jonathan Bach
                                                         Jonathan Bach
                                                         David H. Kupfer

                                                  1114 Avenue of the Americas
                                                  New York, NY 10036
                                                  Tel: (212) 479-6000
                                                  Fax: (212) 479-6275
                                                  jbach@cooley.com
                                                  dkupfer@cooley.com




                                               -9-
Case
 Case1:17-cv-07959-GBD
      1:17-cv-07959-GBD Document
                         Document76-2
                                  28 Filed
                                      Filed03/13/18
                                            09/19/19 Page
                                                      Page10
                                                           11ofof10
                                                                  11



                                   Attorneys for Defendant
                                   George Avetisov and Nominal Defendant HYPR
                                   Corp.




                                -10-
